DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1: “characterized by comprising” should read –comprising--.
Claim 6: “producing variable” should read –producing a variable--.
Appropriate correction is required.
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation “by hyperbaric chamber”. It is unclear whether applicant intends to reference the same hyperbaric chamber of claim 1.
Claim 2 recites the limitation “the insulating apron” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 3 recites the limitation “by LED matrix”. It is unclear whether applicant intends to reference the same LED matrix of claim 1.
Claim 3 recites the limitation “the LED matrix frame” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “by inductive coil ring”. It is unclear whether applicant intends to reference the same inductive coil ring of claim 1.
Claim 4 recites the limitation “the coil sideway” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation “coils”. It is unclear whether the coils are the same or different as the “inductive coil rings”.
Claim 6 recites the limitation “coils”. It is unclear whether the coils are the same or different as the “inductive coil rings”.
Claim 6 recites the limitation “100 microtesla to 5-10 millitesla”. It is unclear whether the upper bound of the recited range is 5 or 10 millitesla.
Claim 8 recites the limitation “the external chamber” in line 2. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,935,516 (Baugh) in view of U.S. Patent Application Publication No. 2004/0193234 (Butler) and U.S. Patent No. 6,016,803 (Volberg et al.).
Regarding claim 1, Baugh teaches a therapeutic device (Figure 1, apparatus, 10) in the form of a cylindrical chamber (Figure 1, chamber, 20) characterized by comprising hyperbaric chamber (interior of chamber 20), a light matrix (Figure 4, lights, 25) and inductive coil rings (Figure 7, magnetic field coil, 90), constructed in one inseparable set in the form of a chamber having a length and diameter sized to fit a human (chamber 20 “may be of any size”, and is sized to “contain at least one human”, col. 3, line 48-col. 4, line 2; “hyperbaric”, col. 5, lines 10-45, line 29, and col. 6, lines 39-48; lights, col. 7, lines 56-63; magnetic coil 90 “surrounds and/or lines chamber 20”, col. 8, lines 38-65). Baugh does not specify the lights include LEDs. 
Figure 1, hyperbaric chamber, 60) including an LED matrix (Figure 3A-B, LED array, 102’) ([0002]; [0003]; [0006]; [0024]-[0026]; [0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baugh to include the LED matrix of Butler, because Butler teaches providing light therapy via an LED array increases “cell growth…especially when combined with hyperbaric oxygen” ([0003]). Baugh teaches the chamber is cylindrical, “may be of any size”, and is sized to “contain at least one human” (col. 3, line 48-col. 4, line 2), but is silent on the diameter and length.
However, Volberg et al. teaches a therapeutic device in the form of a cylindrical hyperbaric chamber having a diameter of 70-130 cm and a length of 200-280 cm (“about 7 feet long” or 213 cm, and “about 30 inches in diameter” or 76 cm, col. 4, lines 6-12; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the chamber of Baugh and Butler such that it is about 213 cm long and about 76 cm in diameter as taught by Volberg et al., because Volberg et al. teaches such dimensions are sufficient to “contain at least one human”, as desired by Baugh (Volberg et al., col. 4, lines 6-12; Baugh, col. 3, line 48-col. 4, line 2).
Regarding claim 2, Baugh in view of Butler and Volberg et al. teaches all the limitations of claim 1. Baugh teaches the hyperbaric chamber (20) being an internal chamber of the device (10) within the insulating apron (Figure 1, walls of chamber, 20) (see Figure 1; col. 3, lines 50-61).
claim 3, Baugh in view of Butler and Volberg et al. teaches all the limitations of claim 1. The modified device of Baugh, Butler, and Volberg et al. teaches the LED matrix (Butler, 102’) is located in the LED matrix frame placed in the internal chamber of the device (Baugh, 10) (see Figures 3A-B; LED array inside chamber, [0035]).
Regarding claims 4-6, Baugh in view of Butler and Volberg et al. teaches all the limitations of claim 1. Baugh teaches the inductive coil ring (90) is located in the coil sideway including one coil (90) (Figure 7; col. 8, lines 44-50); wherein the coils (90) produce a variable magnetic field with an induction of 100 microtesla to 5-10 millitesla obtaining ion magnetic resonance (1-5 Gauss, col. 8, lines 57-65).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,935,516 (Baugh) in view of U.S. Patent Application Publication No. 2004/0193234 (Butler) and U.S. Patent No. 6,016,803 (Volberg et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0228183 (Sunnen).
Regarding claim 8, Baugh in view of Butler and Volberg et al. teaches all the limitations of claim 1. Baugh does not teach the device further comprises an ozone generator and a compressor placed outside the external chamber.
Figure 5) comprising a pressurized chamber including an ozone generator (Figure 5, ozone generator, 7) and a compressor placed outside the external chamber (abstract; [0160]-[0165]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baugh, Butler, and Volberg et al. to include an ozone generator and a compressor outside the chamber as taught by Sunnen, because providing such elements permits the introduction of ozone into the chamber to enhance “the healing of tissues” ([0023]; [0105]-[0109]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791